The majority opinion holds that the failure of the department to correct returns within two years after they were filed, limited its right to make corrected returns which were primafacie correct under section 4 of the Retailers' Occupation Tax act. Returns of taxpayers must be corrected "as soon as practicable" under this section. Section 7, an entirely separate section, permits a taxpayer to destroy his books and records after two years, now three, or sooner with the consent of the department, in writing. The majority is of the opinion that this latter section operates as a Statute of Limitations against the State through its department of finance, so that the returns as corrected are no longer prima facie correct. This casts the burden of proving that a return is incorrect onto the department after the taxpayer has destroyed his books, and virtually does away with the liability for the tax. In my opinion the majority interpretation violates fundamental rules of construction. Statutes of Limitation do not operate against the State, unless plainly intended to do so, and the taxpayer is bound to prove that he is entitled to an exemption. Section 4 of the act simply follows the well-settled rule that the burden is on the taxpayer to prove he is entitled to an exemption, when it makes the department's corrected returns prima facie correct. The correction must be made "as soon as practicable," and not within two years. The provisions of section 7 need not be construed as a limitation in *Page 124 
order to be given effect. Section 13 of the act makes it a misdemeanor not to keep the required books and records. If they are destroyed after that time, the taxpayer would not be guilty of a crime, but that does not mean that the department may not correct his returns and collect the taxes due, even though the two years have passed. This construction gives effect to all provisions of the act and follows well-settled rules of construction.